PER CURIAM:
On March 8, 1984, the windshield of claimant’s 1984 Plymouth Reliant was cracked by cinder material which came off respondent’s truck. The incident occurred on Interstate 79 between Weston and Lost Creek, West Virginia. Claimant was driving behind the truck, and as they started up an incline, claimant moved into the other lane to pass. Claimant was unsure whether the material hit the windshield while the vehicles were in the same lane or while passing. Damage was repaired at a cost of $217.59, of which sum all but $50.00 was paid by claimant’s.insurance company.
W. Va. Code §17C-17-6(b) provides that it is unlawful to operate a vehicle with a load unless the load is secured in such a manner as to prevent it from becoming loose, detached, or in any manner a hazard to other travellers. Claimant testified that the truck “had no cover on the bed at all and material was heaped up around the top, over the top of it . . .” The Court, therefore, makes an award to the claimant for the amount of his deductible.
Award of $50.00.